Hon. R. H. Cory, Chairman,          Opinion No. M-70
State Affairs Committee
House of Representatives            Re:   Constltutlonallty of
Austin, Texas                             H.B. 1187, 60th
                                          Legislature, Regular
Bear Representative Gory:                 Session, 1967.
          You ask the opinion of this office as to whether
House Bill Number 1187, now pending In the 60th Legislature,
Regular Session, 1967, is constitutional.
          This Bill, In creating appraisal service districts
and boards for the appraisal and assessment of all real prop-
erty and certain types of personal property for the purpose
of taxation, entirely eliminates the County Tax Assessor and
Collector from the performance of such duties and therefore
conflicts with and Is antagonisticto Section 14 of Article
VIII of the Texas Constitution, which provides:
          "Sec. 14. Except as provided in Section 16
     of this Article, there shall be elected by the
     qualified voters of each county, an Assessor and
     Collector of Taxes, who shall hold his office for
     four years and until his successor is elected and
     qualified; and such Assessor and Collector of Texes
     shall perform all the duties with respect to as-
     sessing property for the purpose of taxation and
     of collecting taxes, as may be prescribed by the
     Legislature:' As amended Nov. 8, 1932; Nov. 2, 1954.
          Since the Constitution provides that the County Tax
Assessor and Collector "shall perform all the duties with
respect to assessing property for the purpose of taxation",
and this necessarily includes the duty of appraisal which la
the setting of the valuation of taxable property for the
purpose of taxation, it Is evident that House Bill 1187 is
In violation of Section 14 of Article VIII of the Texas Con-
stitution.



                     - 320 -
Hon. R. H. Gory, page 2 (M- 70)


          The appraisal to be made by the Appraisal Service
Dlstrlct Board as provided in the Act Is not advisory to the
Tax Assessor and Collector as the Act specifically provides
in Section 5(b) that the appraisal made by such Board "shall
be used by all taxing &rlsdfctlons within the county'.-
-(Emphasisadded)
          It appears that other sections of this bill also
violate other provisions of Article VIII which would render
It unconstitutional; however, since the bill clearly violates
Sec. 14 of Art. VIII, there is no necessity for discussing
these various provisions.

                     SUMMARY
                     -------

          House Bill 1187, 60th Legislature of Texas, Regu-
     lar Session, 1967, IS unconstitutional. It violates
     Section 14 of Article VIII of the Texas Constitution
     as well as other Sections of said Article VIII.
                                  YjaGrsvery truly,




Prepared by: W. E. Allen and William J. Craig
Assistant Attorneys General
APPROVED;
OPINION COMMITTEE
Hawthorne Phillips, Chairman
W. V. Geppert, Co-Chairman
V. C. Taylor
Kerns B. Taylor
Nell Wllllams
Arthur Sandlln
STAFF LEGAL ASSISTANT
A, J. Carubbl, Jr.


                        - 321 -